 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
     United States of America,                          No. CR-15-00707-01-PHX-SRB
13
                           Plaintiff,
14                                               RESPONSE TO DEFENDANT’S MOTION
              v.                                   TO PRECLUDE GOVERNMENT EX
15                                                 PARTE SUBMISSION UNDER CIPA
                                                  ABSENT DEFENSE PARTICIPATION
16   Abdul Malik Abdul Kareem,
17                         Defendant.
18
19          The United States, through undersigned counsel, respectfully urges the Court to
20   deny Kareem’s Supplemental Motion to Preclude Government Ex Parte Submission Under
21   CIPA Absent Defense Participation (CR 522). The government respectfully submits the
22   motion is moot because the government does not anticipate any filings under the Classified
23   Information Procedures Act (CIPA) at this time. In light of the instant motion, however,
24   should undersigned counsel come to anticipate a new CIPA filing is in this case,
25   undersigned counsel will provide general notice to the defense in advance of such a filing
26   in order to enable the defense to file a renewed motion.
27          Further, although the government would agree that a defense ex parte presentation
28   to the Court on anticipated defenses may be appropriate in some circumstances prior to
 1   trial, the instant motion addresses post-trial discovery requests and litigation.       The
 2   defendant has revealed, both at trial and in post-trial filings and letters, the defenses to
 3   which their discovery demands relate. See CR 524, Exh. 1. Any additional justifications
 4   for deeming information relevant and helpful under Rule 16, exculpatory under Brady v.
 5   Maryland, 373 U.S. 83 (1963), or impeachment evidence under Giglio v. United States,
 6   405 U.S. 150 (1972), should be provided to government counsel and not submitted ex
 7   parte. Further, the government respectfully suggests the defense should supply authority
 8   articulating the precise legal basis for the claimed defense theory.
 9          Respectfully submitted this 11th day of February, 2019.
10                                                     ELIZABETH A. STRANGE
                                                       First Assistant United States Attorney
11                                                     District of Arizona
12                                                     s/ Kristen Brook
                                                       s/ Joseph E. Koehler
13                                                     KRISTEN BROOK
                                                       JOSEPH E. KOEHLER
14                                                     Assistant U.S. Attorneys
15
16
17
18
19
                                   CERTIFICATE OF SERVICE
20
            I hereby certify that on the 11th day of February, 2019, I electronically filed the
21   foregoing with the Clerk of Court using the CM/ECF system, and that true and accurate
     copies have been transmitted electronically to counsel for the defendant via the ECF
22   system.
23
     Daniel Drake & Daniel Maynard, Attorneys for Defendant
24
25   By: /s Joseph E. Koehler
26
27
28


                                                 -2-
